                      No. 6:19-cv-00256

                        Jace Laws,
                         Plaintiff,
                             v.
                Christopher Byrdsong, et al.,
                        Defendants.

                Before BARKER , District Judge

                           ORDER

    This is a prisoner civil rights case arising under 42 U.S.C.
§ 1983. Before the court is the report and recommendation of
the United States Magistrate Judge John D. Love pursuant to
28 U.S.C. § 1915A. Doc. 15. Having reviewed the report, and
there being no objections to the report, the court now adopts
the magistrate judge’s report and dismisses all claims against
defendant Tonya Reed.
                    So ordered by the court on September 6, 2019.



                                   J. C AMPBELL B ARKER
                                 United States District Judge
